Citation Nr: 1434180	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and/or Gulf War Syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1986 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before a decision review officer at the RO in November 2011.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated from 2009 through 2013 as well as a VA examination dated March 2014.  These records were considered in the April 2014 supplemental statement of the case.  The Veteran's representative filed an Appellate Brief in June 2014, which is also available in Virtual VA.  The Veteran's Benefits Management System file contained a second statement from the Veteran's wife as well as a new release for medical records from Dr. W.R.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  Review of the Veteran's claims file shows that in March 2014 the Veteran submitted a new medical release form for Dr. W.R., which noted that he had been treated by Dr. W.R. from 2009 to March 2014 and had undergone two sleep studies during that time.  The claims file contains medical records for Dr. W.R., however, these records are dated May 2010 through September 2010.  Additionally, there is only 1 sleep study in evidence.  As such, the VA must obtain any outstanding medical records.  If additional records are found, then an addendum opinion from the March 2014 examiner should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include, medical records for Dr. W.R. from 2009 to the present, medical records for Apnea Specialists from 2010 to the present, and all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, and if any new records are obtained, the AOJ should refer the Veteran's claims folder to the March 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for an addendum medical opinion regarding the Veteran's sleep apnea disorder.  Only if deemed necessary by the VA examiner is an actual examination necessary.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner should then opine as to whether any of the newly obtained medical records, to include a possible second sleep study, would change her March 2014 opinions regarding the Veteran's sleep apnea and whether it is at least as likely as not that the Veteran has sleep apnea that is causally or etiologically related to his military service.  The examiner should also address whether the newly obtained medical records change her March 2014 opinions as to whether or not the Veteran's sleep apnea is caused by his PTSD and/or Gulf War syndrome. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



